The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This action is in response to the applicant’s amendment filed on 20 April 2022. 
Claims 1, and 3-7 are pending and examined.  Claims 1, 3, and 7 are currently amended.  Claims 2 and 8 are cancelled.
Response to Arguments
Rejection of claim 8 under 35 USC 112b has been withdrawn due to cancellation of claim 8.
Applicant’s argument of rejection under 35 USC 102(a)(1) of claims 1, and 3-7 are directed to language that has not been previously considered.  Applicant’s amendment necessitates a new ground of rejection as set forth in this Office Action. 
Applicant does not seem to provide additional argument against any of the rejection and dependent claims other than their dependency of the respective independent claims.  Because independent claim 1 is rejected, none of the dependent claims cures the deficiency of the respective independent claims.  As such, dependent claims 3-7 are also rejected.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, and 5 are rejected under AIA  35 U.S.C. §102(a)(2) as being anticipated by Suzuki et al., US 20210269001 (A1). 
As to claim 1, Suzuki teaches a vehicle brake system installed on a vehicle equipped with an electric motor that applies a drive force to a wheel (electric motor 7A of Fig. 2, abs, “The electric actuator 7 includes an electric motor 7A as an electrically-driven motor, and a speed reducer (not illustrated) that slows down the rotation of this electric motor 7A. The electric motor 7A serves as a thrust source (a driving source) for thrusting the piston 6D. The rotation-linear motion conversion mechanism 8 forms a holding mechanism (a pressing member holding mechanism) that maintains the force pressing the brake pads 6C.”, ¶23), comprising:
a hydraulic brake device including (a) a brake operation member to be operated by a driver, (b) a brake actuator including a high pressure source and configured to adjust a pressure of a working fluid supplied from the high-pressure source, and (c) a wheel brake configured to apply a braking force to the wheel by the working fluid supplied from the brake actuator (hydraulic brake device with brake pedal to actuate piston from wheel cylinder of brake fluid to apply braking force to wheel, ¶21-23); and
a brake controller configured to control the braking force (braking control apparatus 17 in Fig. 7, ¶102),
wherein the controller is configured to execute a brake-operation-dependent control in which the braking force having a magnitude corresponding to an operation of the brake operation member is applied to the wheel by the hydraulic brake device (“an electric brake apparatus includes at least one wheel speed detection portion(s) configured to detect wheel speeds of a plurality of wheels, respectively, an electric motor configured to drive an electric mechanism configured to apply a braking force to a vehicle and also maintain this braking force, and a control apparatus configured to control driving of the electric motor. The control apparatus drives the electric motor to increase the braking force when the wheel speed detection portion(s) detect(s) wheel speed pulses from at least two wheels after a start to maintain the braking force, ¶6), and
wherein the brake controller is configured to execute a swinging-back reducing control for reducing swinging-back of a body of the vehicle on stopping by weakening the braking force of the hydraulic brake device immediately before the vehicle stops, based on a motor-rotation-speed-dependent running speed that is a running speed of the vehicle detected in dependence on a rotation speed of the electric motor (“he parking brake switch 24 outputs the actuation request signal to actuate the piston 6D and thus the brake pads 6C for the application (the maintenance) or for the release (the clearing) (an application request signal handled as a maintenance request signal or a release request signal handled as a clearing request signal) based on the driving (the rotation) of the electric motor 7A to the braking control apparatus 17”, ¶49) in place of a wheel-rotation-speed- dependent running speed that is a running speed of the vehicle detected in dependence on a rotation speed of the wheel detected by a wheel speed sensor (wheel speed sensor detects wheel rotation speed, ¶46-47).
As to claim 3, Suzuki teaches the vehicle brake system wherein the brake controller is configured to execute the swinging-back reducing control on precondition that the braking force applied in the brake-operation-dependent control is not greater than a set braking force (maintains braking force in swinging-back control, ¶129). 
As to claim 4, Suzuki teaches the vehicle brake system wherein the brake controller is configured to start the swinging-back reducing control at a time point when the motor-rotation- speed-dependent running speed becomes equal to or lower than a set running speed of the vehicle. (electric motor speed in swinging-back when the vehicle just starts to move, ¶129)
As to claim 5, Suzuki teaches the vehicle brake system wherein the brake controller is configured to execute the swinging-back reducing control such that:
the brake controller determines a target running speed of the vehicle such that the running speed of the vehicle gradually decreases from a start time point of the swinging-back reducing control to an intended stop time point of the vehicle that is a stop time point at which the vehicle is intended to stop (¶130); and
the brake controller feedback controls the braking force based on a deviation of the motor-rotation-speed-dependent running speed from the target running speed of the vehicle (¶129-130).
As to claim 6, Suzuki teaches the vehicle brake system wherein a stop time point of the vehicle, at which the vehicle stops if the braking force at the start time point of the swinging-back reducing control is kept applied to the wheel, is defined as an estimated stop time point (¶130), and,
wherein the brake controller sets the intended stop time point such that a time measured from the start time point is longer at the intended stop time point than at the estimated stop time point (¶130).
As to claim 7, Suzuki teaches the vehicle brake system which is installed on the vehicle  in which detection accuracy of the motor-rotation-speed-dependent running speed is higher than detection accuracy of the wheel-rotation-speed-dependent running speed (electric motor state is used as the stopped state of vehicle instead of the wheel speed which may be erroneous, ¶129-130)..
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as suggested by the prior art or disclosed by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/Primary Examiner, Art Unit 3667